Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to the Amendment of 17 June 2022. Claims 1, 3-4 and 6-22 are pending and have been considered as follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Justice on 30 June 2022 and 1 July 2022.
The application has been amended as follows: 

1. 	(Currently Amended) A wheelchair system comprising: 
a wheelchair comprising: 
a camera; 
a coupling mechanism, and 
an electronic control unit having a processing device communicatively coupled to the camera and configured to: 
determine a location of an accessory; 
instruct the camera to capture an image of the accessory; 
analyze the image to recognize a type of the accessory from a plurality of different accessory types, each different accessory type from the plurality of different accessory types having a different receiving portion; 
determine an orientation of the [[recognized type of]] accessory and a distance to the receiving portion of the recognized type of accessory from a current position of the wheelchair; 
position the wheelchair with respect to the accessory based on the recognized type of accessory, the determined orientation of the [[recognized type of]] accessory and the determined distance to the receiving portion of the recognized type of accessory, and 
couple the wheelchair to the receiving portion of the recognized type of accessory via the coupling mechanism such that a movement of the [[recognized type of]] accessory is controlled by the wheelchair, 
wherein the positioning of the wheelchair is independent from a user physically controlling the positioning of the wheelchair with respect to the [[recognized type of]] accessory.

11. 	(Currently amended) A powered wheelchair system comprising: 
a powered wheelchair having a user positioned thereon, the powered wheelchair comprising: 
a frame, 
a coupling mechanism attached to the frame, 
a camera coupled to the frame, and 
an electronic control unit communicatively coupled to the camera, 
wherein: 
the coupling mechanism and the powered wheelchair are communicatively coupled to the electronic control unit, 
the electronic control unit determines a location of an accessory, instructs the camera to capture an image of the accessory, analyzes the image to recognize a type of the accessory from a plurality of different accessory types, each different accessory type of from the plurality of different accessory types having a different receiving portion, determines an orientation of the [[recognized type of]] accessory and a distance to the receiving portion of the recognized type of accessory from a current position of the powered wheelchair, coordinates positioning of the powered wheelchair with respect to the [[recognized type of]] accessory, independent from the user physically4Application Serial No.: 16/595,588 Docket No.: 22562-5253 / 2019-459controlling the positioning of the powered wheelchair, based on the recognized type of accessory, the determined orientation of the [[recognized type of]] accessory and the determined distance to the receiving portion of the recognized type of accessory, and couples the powered wheelchair to the receiving portion of the recognized type of accessory via the coupling mechanism [[to the receiving portion]] such that a movement of the [[recognized type of]] accessory is controlled by the powered wheelchair.

16. 	(Currently amended) The powered wheelchair system of claim 15, wherein one of the plurality of telescoping segments of the coupling mechanism includes a first end, the first end is configured to couple to the [[recognized type of]] accessory when the coupling mechanism is 5Application Serial No.: 16/595,588Docket No.: 22562-5253 / 2019-459in the extend position and disengage from the accessory when the coupling mechanism is in the stored position.

18. 	(Currently amended) The powered wheelchair system of claim 13, wherein the coupling mechanism includes a housing and an elongated member housed within the housing, the second actuator is configured to move the elongated member of the coupling mechanism between a stored position and an extend position in a system longitudinal direction, the elongated member includes a first end, the first end is configured to couple to the [[recognized type of]] accessory when the coupling mechanism is in the extend position and disengage from the accessory when the coupling mechanism is in the stored position, the first end is at least one of a hook, a clamp, and a hook and loop fastener.

19. 	(Currently amended) A method of controlling a powered wheelchair to couple to an accessory, the method comprising: 
receiving, by an electronic control unit, an input from a user, the input corresponding to a request for the accessory; 
determining, by the electronic control unit, a location of the accessory; 
capturing, by a camera, an image of the accessory; 
analyzing, by the electronic control unit, the image to recognize a type of the accessory from a plurality of different accessory types, each different accessory type from the plurality of different accessory types having a different receiving portion; 
determining, by the electronic control unit, an orientation of the [[recognized type of]] accessory and a distance to the receiving portion of the recognized type of accessory; 
moving, by a first actuator, the powered wheelchair to orientate the powered wheelchair with respect to the [[recognized type of]] accessory into a coupling position, independent from the user physically controlling a positioning of the powered wheelchair, based on the recognized type6Application Serial No.: 16/595,588 Docket No.: 22562-5253 / 2019-459of accessory, the determined orientation of the [[recognized type of]] accessory, and the determined distance to the receiving portion of the recognized type of accessory; 
extending, by a second actuator, a coupling mechanism in a system longitudinal direction such that a first end of the coupling mechanism makes contact with the receiving portion of the recognized type of accessory [[at the receiving portion]]; and 
coupling, by the first end of the coupling mechanism, the [[recognized type of]] accessory to the powered wheelchair such that a movement of the [[recognized type of]] accessory is controlled by the powered wheelchair.

21. 	(Currently Amended) The wheelchair system of claim 1, wherein the plurality of different accessory types [[includes]] include at least a shopping cart and a stroller.
  
22. (Currently Amended) The powered wheelchair system of claim [[15]] 11, wherein the plurality of different accessory types [[includes]] include at least a shopping cart and a stroller.

Allowable Subject Matter
Claims 1, 3-4 and 6-22 are pending and allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Simpson (US20090012666A1) teaches a vehicle convoy system for use in connection with a vehicle, wherein the vehicle includes at least one drive mechanism to impart drive to the vehicle, includes at least a first processor that is adapted to be placed in operative or communicative connection with the drive mechanism to effect control of the drive mechanism based upon data of the position of a leading vehicle in front of the vehicle so that the vehicle moves to follow movement of the leading vehicle. The vehicle can, for example, be a self-propelled wheelchair.
Further, Luke (US20210078374A1) teaches a system for assisting in aligning a vehicle for hitching with a trailer includes a steering system that adjusts a vehicle steering angle, a braking system that adjusts a vehicle speed, an imaging system that receives image data of a drawbar assembly being receivable in a hitch receiver, and a controller. The controller is configured to detect an edge of the drawbar assembly from the image data, target an endpoint at a fixed offset from the edge and a stationary point on the vehicle, and maneuver, via the steering and braking systems, the vehicle along a path to align the endpoint with the trailer.

In regards to independent claims 1, 11 and 19; Simpson and Luke taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:
(with respect to claim 1) 
analyze the image to recognize a type of the accessory from a plurality of different accessory types, each different accessory type from the plurality of different accessory types having a different receiving portion; 
determine an orientation of the accessory and a distance to the receiving portion of the recognized type of accessory from a current position of the wheelchair; 
position the wheelchair with respect to the accessory based on the recognized type of accessory, the determined orientation of the accessory and the determined distance to the receiving portion of the recognized type of accessory, and 
couple the wheelchair to the receiving portion of the recognized type of accessory via the coupling mechanism such that a movement of the accessory is controlled by the wheelchair, 
wherein the positioning of the wheelchair is independent from a user physically controlling the positioning of the wheelchair with respect to the accessory

(with respect to claim 11)
analyzes the image to recognize a type of the accessory from a plurality of different accessory types, each different accessory type of from the plurality of different accessory types having a different receiving portion, determines an orientation of the accessory and a distance to the receiving portion of the recognized type of accessory from a current position of the powered wheelchair, coordinates positioning of the powered wheelchair with respect to the accessory, independent from the user physically4Application Serial No.: 16/595,588 Docket No.: 22562-5253 / 2019-459controlling the positioning of the powered wheelchair, based on the recognized type of accessory, the determined orientation of the accessory and the determined distance to the receiving portion of the recognized type of accessory, and couples the powered wheelchair to the receiving portion of the recognized type of accessory via the coupling mechanism such that a movement of the accessory is controlled by the powered wheelchair

(with respect to claim 19)
analyzing, by the electronic control unit, the image to recognize a type of the accessory from a plurality of different accessory types, each different accessory type from the plurality of different accessory types having a different receiving portion; 
determining, by the electronic control unit, an orientation of the accessory and a distance to the receiving portion of the recognized type of accessory; 
moving, by a first actuator, the powered wheelchair to orientate the powered wheelchair with respect to the accessory into a coupling position, independent from the user physically controlling a positioning of the powered wheelchair, based on the recognized type6Application Serial No.: 16/595,588 Docket No.: 22562-5253 / 2019-459of accessory, the determined orientation of the accessory, and the determined distance to the receiving portion of the recognized type of accessory; 
extending, by a second actuator, a coupling mechanism in a system longitudinal direction such that a first end of the coupling mechanism makes contact with the receiving portion of the recognized type of accessory; and 
coupling, by the first end of the coupling mechanism, the accessory to the powered wheelchair such that a movement of the accessory is controlled by the powered wheelchair

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667